Citation Nr: 1431544	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  02-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the appellant is basically eligible for Department of Veterans Affairs (VA) benefits based on a period of service from October 19, 1988, to May 28, 1991.

2.  Entitlement to service connection for a low back disability, including for VA health care purposes.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel








INTRODUCTION

The appellant was a member of the Texas Army National Guard from February 1985 to October 1988, during which time he had periods of active duty for training (ACDUTRA), including from June 7 to August 2, 1985, and from August 19 to November 17, 1987. 

The appellant subsequently served on active duty in the U.S. Army from October 19, 1988, to May 28, 1991.  He received a bad conduct discharge, pursuant to a special court-martial, for wrongfully distributing marijuana; wrongfully and unlawfully making a false statement under oath; and of disrespectful language to a non-commissioned officer.  In March 2001, the Army Board for Correction of Military Records denied the appellant's request to upgrade his bad conduct discharge. 

Procedural history-basic eligibility for VA benefits

This matter originally came to the Board of Veterans' Appeals (Board) from determinations of the VA Regional Office (RO) in Waco, Texas. 

In an August 2001 administrative decision, the RO determined that the character of the appellant's service in the U.S. Army from October 19, 1988, to May 19, 1991, was a bar to his eligibility for VA benefits, including health care under Chapter 17, for any disability from that period.  In an August 2001 rating decision, the RO determined that the appellant was not insane at the time of the commission of the acts which resulted in his bad conduct discharge. 

The appellant appealed the RO's determinations.  In a June 2005 decision, the Board denied basic eligibility for VA benefits, determining that the character of the appellant's discharge was a bar to his receipt of VA benefits for the period of service from October 19, 1988, to May 28, 1991. 

The appellant appealed the Board's June 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in June 2006, the appellant's attorney and a representative of VA's General Counsel, on behalf of the Secretary, filed a joint motion for remand, finding that VA had failed to provide the appellant with preadjudicatory notice under the Veterans Claims Assistance Act of 2000 (VCAA), as required by Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In a June 2006 order, the Court granted the motion, vacated the Board's June 2005 decision denying basic eligibility for VA benefits for the period of service from October 19, 1988, to May 28, 1991, and remanded the matter for readjudication. 

In November 2006 and March 2009, the Board remanded the matter for the issuance of a VCAA letter.  

Procedural history-service connection for low back disability, including for VA health care purposes

In a February 2002 rating decision, the RO, inter alia, denied service connection for right wrist and low back disabilities.  In August 2002, the appellant submitted a notice of disagreement with the denial of service connection for a right wrist disability and a Statement of the Case addressing the matter was issued in November 2002.  He perfected an appeal via the submission of a timely VA Form 9 in December 2002. 

In the June 2005 Board decision discussed above, the Board remanded the issue of entitlement to service connection for residuals of a right wrist injury for additional evidentiary development.  The Board also remanded several additional issues, including entitlement to service connection for low back disability, for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Following the issuance of the Statement of the Case in March 2006, the appellant submitted a VA Form 9 on which he indicated that he wished to appeal only the issue of entitlement to service connection for a low back disability.  




Additional procedural history

In light of this procedural history, the Board addressed only the issues of basic eligibility, service connection for a back disability, and service connection for a right wrist disability when the appellant's appeal was returned to the Board in March 2010.  The Board denied all three issues at that time.  

The appellant appealed the Board's March 2010 decision to the Court.  In a June 2012 memorandum decision, the Court affirmed the denial of service connection for a right wrist disability.  The Court set aside the remainder of the March 2010 Board decision and remanded it for further adjudication.

The appeal was returned to the Board in November 2012, at which time it was remanded to complete the development requested by the Court.  The development has been completed, and the appeal has been returned to the Board again for further consideration.  

The appellant's attorney withdrew from this matter in March 2014.  A copy of the withdrawal was sent to the appellant.  The appellant has received numerous notification letters during the course of this appeal advising him of his right to representation.  To date, the appellant has not appointed a new representative.  The Board will proceed with consideration of his remaining appeals.  


FINDINGS OF FACT

1.  The appellant's period of active service in the U.S. Army from October 19, 1988, to May 28, 1991, was terminated by a bad conduct discharge. 

2.  The appellant's actions leading to his bad conduct discharge constituted willful and persistent misconduct and he was not insane at the time he committed the offenses that led to his discharge. 

3.  Although service treatment records document complaints of low back pain during the appellant's period of active service from October 19, 1988, to May 28, 1991, the character of his discharge from that period is a bar to his entitlement to VA benefits, including healthcare benefits under Chapter 17, U.S. Code.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge is a bar to his receipt of VA benefits for the period of service from October 19, 1988, to May 28, 1991, including health care benefits under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2013). 

2.  The criteria for service connection for a low back disability, including for VA health care purposes, have not been met.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In July and September 2009 letters, the RO notified the appellant of the information and evidence needed to substantiate and complete his claim for basic eligibility for VA benefits based on a period of service from October 19, 1988, to May 28, 1991, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  These letters included copies of the applicable regulations pertaining to character of discharge (38 C.F.R. § 3.12) and determinations of insanity (38 C.F.R. § 3.354).  See Dennis v. Nicholson, 21 Vet. App. 18 (2007). 

The appellant has also been repeatedly advised of the information and evidence needed to substantiate a claim of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  See e.g. letters of August 2005 and December 2006. The fact that the notice did not address either the relevant rating criteria or effective date provisions is harmless error because service connection is being denied, and therefore no rating or effective date is being assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although these letters were not issued prior to the initial decision on the claims, since issuing these letters, the RO has reconsidered the appellant's claims, most recently in the February 2014 Supplemental Statement of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a notice error may be cured by providing compliant notice, followed by a readjudication); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  The VCAA duty to notify has been met.  

The Board notes that it has considered the contentions of the appellant's previous attorney to the effect that VA failed to provide the appellant with due process by "improperly generating" the August 2001 administrative decision.  See e.g. November 2009 letter noting that "[i]t is the veteran's long held position that that Administrative Decision constituted a per se denial of Due Process."  As best the Board can discern, the appellant's previous attorney contends that the August 2001 administrative decision was "improperly generated" and "a per se denial of due process" because VA purportedly failed to follow procedures set forth in the Adjudication and Procedure Manual.  Specifically, the appellant's previous attorney claims that VA failed to notify the appellant as to

The reason why a character of discharge determination was necessary; (2) the criteria that was going to be used to make the determination; nor did it explain and cite the applicable VA regulations; it did not state that (3) That VA had asked the service department for a report or information about the discharge proceedings; (4) The claimant's right to submit any evidence, contention or argument bearing on the issue; (5) The claimant's right to request a personal hearing prior to the determination, or (6) That if the claimant does not reply within 60- days, VA will assume he or she has no additional evidence to submit and does not desire additional time for presentation of the case.  

See Appellant's Brief of February 2006. 

Despite the contentions of the appellant's previous attorney, the Board observes that the record on appeal shows that in October 1999, VA provided the appellant with a letter expressly discussing each of the elements noted above.  Indeed, upon receipt of this letter, the appellant provided several lengthy responses. 

The appellant's previous attorney has also complained that the appellant has not been provided with the August 2001 administrative decision, characterizing it as "secret."  He claimed that the appellant "has never been provided, or even notified of the effect, or existence of, administrative decisions on his case.  All he ever got were rating decisions saying they were relying on administrative decisions."  See letter of January 2007.  The Board notes, however, that both the appellant and his then representative were duly notified of the RO's determination in an August 2001 letter.  Indeed, his disagreement with those decisions formed the basis for this appeal. Moreover, the Board the appellant's attorney was provided with a complete copy of the appellant's claims folder, including the August 2001 Administrative Decision.  See e.g. VA letter of August 16, 2005, enclosing copy of the appellant's claims file. 

In view of the foregoing, the Board finds that the contentions of the appellant's previous attorney are without legal or factual merit.  He has identified no other due process deficiency or otherwise explained how the appellant has been prejudiced by the alleged due process deficiencies.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In that regard, the Board notes that the appellant claims that he was enrolled in a drug and alcohol treatment program sometime between 1989 and 1991.  The appellant's previous attorney has complained that VA has not attempted to obtain these records.  A review of the record, however, indicates that the RO has requested complete service treatment records corresponding to the appellant's period of active service.  As discussed below, the service treatment records provided by the service department include records documenting the appellant's participation in a substance abuse treatment program from May to August 1989.  Nonetheless, in light of the appellant's contentions, the RO asked him to provide additional information regarding his claimed drug and alcohol treatment, including specific locations and dates, but he failed to respond.  See 38 C.F.R. § 3.159(c)(1)(i) (a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records by providing enough information to identify and locate the existing records). 

Absent additional information from the appellant, the Board finds that no further duty to assist is required.  In any event, the Board observes that any additional records documenting treatment for drug and alcohol abuse during service are not critical to the appeal.  Although the appellant argues that his drug addiction caused him to engage in the actions which resulted in his bad conduct discharge, VA's General Counsel has held that behavior which is generally attributable to a substance abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  See VAOPGCPREC 20-97.  Thus, there is no indication that any additional records documenting treatment for drug or alcohol abuse in service would aid in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013) (VA has a duty to assist claimants in obtaining relevant evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim). 

The Board also finds that additional efforts are not required to obtain records corresponding to recent treatment of the appellant's low back.  See e.g. VA Form 21-4142 and VA Form 21-4138, dated November 26, 2008.  The record on appeal reveals that pursuant to the Board's March 2009 remand instructions, the RO has made two requests for such records, with no response from the provider.  See 38 C.F.R. § 3.159(c)(1) (providing that with respect to obtaining records not in the custody of a Federal department or agency, such as records from private medical care providers, VA is obligated to make reasonable efforts to obtain such records.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request). 

Regardless, the appellant claims that his current low back disability stems from his period of active duty in the U.S. Army from October 19, 1988, to May 28, 1991.  As set forth below, the character of his discharge is a bar to his receipt of VA benefits stemming from that period.  Thus, there is no reasonable possibility that records documenting recent treatment for a low back disability would aid in substantiating the claim. 

The Board notes that the appellant has recently identified records of recent treatment for major depressive disorder at the Texas Department of Criminal Justice.  Again, the record on appeal reveals that the RO has made two requests for such records, with no response from the provider.  38 C.F.R. § 3.159(c)(1).  Thus, no additional duty to assist is required.  Moreover, the Board finds that given the criteria at issue in this case, there is no reasonable possibility that records documenting recent treatment for major depressive disorder would aid in substantiating the claim.  See e.g. Zang v. Brown, 8 Vet. App. 246, 254 (1995) (requiring evidence establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge). 

Finally, the development requested by the June 2012 memorandum decision has been completed.  A complete transcript of the appellant's court martial has been obtained, as have other records regarding that judicial procedure.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

Service personnel records show that the appellant was a member of the Texas Army National Guard from February 21, 1985, to April 28, 1987, and April 30, 1987, to October 18, 1988. 

During his first period of service in the National Guard, the appellant attended basic training from June 7 to August 2, 1985.  

The record on appeal contains an NGB Form 22, Report of Separation and Record of Service, indicating that the appellant was discharged from the Texas Army National Guard on April 28, 1987, the date of expiration of his terminal date of Reserve/Military service obligation.  His discharge from this period of service was "uncharacterized" due to his failure to complete his initial active duty for training within 360 days.  See 38 C.F.R. §§ 3.12(k)(1), 3.14 (2013) (providing that service terminated by certain uncharacterized discharges is valid unless voided by the service department). 

During his second period of service in the Texas Army National Guard, the appellant underwent a medical examination in April 1987.  His back was normal, and he did not report any back complaints. 

Personnel records show that during his second period of service in the National Guard, the appellant had a period of active duty for training from August 19 to November 17, 1987.  The record on appeal contains no indication that the appellant sustained or was treated for any injury or disease during this period and he has not contended otherwise.  The appellant was discharged from the Texas Army National Guard on October 18, 1988, to enlist in another component of the Armed Forces.  The character of this period of service was honorable. 

The appellant subsequently served on active duty in the U.S. Army from October 19, 1988, to May 28, 1991.  As set forth above, he received a bad conduct discharge, pursuant to a special court-martial, for wrongfully distributing marijuana; wrongfully and unlawfully making a false statement under oath; and of disrespectful language to a non-commissioned officer. 

In pertinent part, service treatment records corresponding to the appellant's period of active service show that at an April 1988 military enlistment medical examination, he denied a history of recurrent back pain and his spine was normal.  The examiner also noted that the appellant had a several month history of multiple drug abuse, including marijuana and cocaine, having last used two days prior.  No additional psychiatric abnormalities were identified on clinical evaluation. 

In-service treatment records show that in May 1989, the appellant received substance abuse treatment; an intake screening noted that the appellant used cannabis and alcohol.  He was placed on Antabuse in August 1989.  A November 1989 progress report noted that the appellant had completed the program, and the counselor assessed the appellant's progress during rehabilitation as fair.  The recommendation to the commander was retention on active duty. 

On several occasions between September 1989 and June 1990, the appellant was seen in connection with his complaints of low back pain.  The assessments included mechanical low back pain and muscle strain. 

In July 1990, the appellant underwent a military separation medical examination. At that time, his spine and upper extremities were normal.  Psychiatric evaluation was also normal.  In May 1991, the appellant received a bad conduct discharge, as a result of a conviction by Special Court-Martial. 

In October 1999, the appellant submitted an original application for VA compensation benefits, seeking service connection for a disability which he claimed stemmed from his period of active duty in the U.S. Army.  He later amended his application to include service connection for a low back disability.  The appellant claimed that he injured his back in September 1989. 

In an October 1999 statement, the appellant sought to explain the events that led to his bad conduct discharge.  He claimed that being placed in a foreign country at a young age precipitated the following events:  He married a German citizen who introduced him to the "fast life"; he got addicted to drugs and alcohol; he was sent to a rehabilitation program, and it failed to help; and the appellant sold drugs to support his addiction.  The appellant asserted that he had been mentally and physically sick.  He stated that after the special court martial, he had been informed that the bad conduct discharge would "automatically be upgraded to general under honorable conditions," which never happened.  The appellant pointed to his other successful periods of service, including that with the National Guard. 

In a May 2000 correspondence, the appellant asserted several reasons that he believed illustrated his discharge was not dishonorable.  He stated that his average conduct and efficiency ratings, as well as behavior/proficiency marks, were good.  The appellant stated that he had received awards and decorations from his prior service with the National Guard.  He maintained that at twenty years old, he was too immature to be sent to Germany, and he had a lack of judgment.  He also claimed that his personal problems had impaired his ability to serve, including alcohol and drug addiction which "eventually led to my crimes."  He also indicated that his record would indicate "only isolated or minor offenses." 

In a subsequent May 2000 statement, the appellant indicated that he was "not that same person 10 years ago."  He indicated that he now loved God and was drug and alcohol free.  In support of his contentions, the appellant submitted several certificates indicating that he had completed various courses-including Studies in the Bible, Credentials of Ministry, Experiencing God, and Landscape Management-apparently during a post-service period of incarceration. 

In support of the appellant's claim, the RO contacted the service department for verification of his service.  In response to the RO's request, the service department verified that the appellant had periods of active service as follows: from June 7, 1985 to August 2, 1985, although the character of his discharge was unknown; from August 19, 1987, to November 17, 1987, with an honorable discharge; and from October 19, 1988, to May 28, 1991, with other than honorable discharge. 

In March 2001, the Army Board for Correction of Military Records denied the appellant's request to upgrade his bad conduct discharge.  In its decision, the BCMR noted that the appellant's military records showed that in May 1990, he had been convicted by a special court-martial of wrongfully distributing marijuana; wrongfully and unlawfully making a false statement under oath; and, of disrespectful language to a non-commissioned officer.  He was sentenced to a bad conduct discharge, confinement for 75 days, and a reduction to private/E-1.  His conviction was affirmed by the Court of Military review and his sentence approved.  After reviewing the record, the BCMR found that trial by court martial had been warranted by the gravity of the offenses with which the appellant had been charged.  It was also determined that the appellant's conviction and discharge were effected in accordance with applicable law and regulation, and that his rights had been fully protected throughout the separation process. 

In support of the appellant's claims, the RO has received post-service clinical records, dated from 1996 to 2008.  These records include notations of chronic low back pain and a diagnosis of degenerative disc disease. 

Records from the Social Security Administration include a September 2005 medical record noting complaints of back pain, which the appellant reported stemmed from a 1991 in-service injury. 

In May 2007, the appellant submitted lay statements from individuals who indicated that during the period from 1993 to 1996, the appellant complained of back pain. 

The complete records of the appellant's special court martial were received in February 2014.  This includes a transcript of the entire procedure.  The Veteran pled guilty to charges of distributing various amounts of marijuana, and of being disrespectful to a noncommissioned officer.  He pled not guilty to making a false statement under oath, but was judged to be guilty of this charge as well.  These records do not contain a promise to automatically upgrade his discharge.  Under questioning, the appellant stated that he did not sell the drugs, but gave them to members of his unit.  He later said that this happened twice.  The appellant also admitted that the type of marijuana he sold was hashish, which is a particularly potent form of the drug.  During the sentencing phase, the government noted that the appellant had previously been given an Article 15 for use of drugs.  It was further noted that the appellant distributed drugs to several individuals in his unit, and that these were not minor amounts but were three to five grams on each occasion.  The government argued that this affected the heart of his unit.  

Applicable Law

In general, a claim for VA disability benefits has the following five elements:  (1) veteran status; (2) existence of a disability; (3) service connection of the disability; (4) degree of disability, and (5) effective date of the disability.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed.Cir.2000). 

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013). 

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002). 

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude.  This includes, generally, conviction of a felony; (4) willful and persistent misconduct.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious; (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2013). 

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2013). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct. 38 C.F.R. § 3.1(n) (2013). 

With certain exceptions, health-care and related benefits authorized by Chapter 17 of Title 38, United States Code, shall be furnished for any disability incurred in or aggravated during a period of service terminated by a discharge under other than honorable conditions.  Specifically, they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b) (2013).  In making determinations of health-care eligibility, the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.  38 C.F.R. § 3.360(c) (2013). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a). 

This evidentiary presumption does not extend to those who claim service connection based on a period of active or inactive duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring). 






Analysis

Whether the appellant is basically eligible for VA benefits based on a period of service from October 19, 1988, to May 28, 1991. 

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits for the period of service from October 19, 1988, to May 28 1991, including health care benefits under Chapter 17. 

The record clearly shows that the appellant was convicted by a special court-martial of three counts of illegal acts-wrongfully distributing marijuana; wrongfully and unlawfully making a false statement under oath; and, of disrespectful language to a non-commissioned officer.  He was sentenced to a bad conduct discharge and his conviction was affirmed by the Court of Military Review and his sentence approved. 

In the decision on appeal, the RO determined that the appellant's discharge was dishonorable for VA purposes; it has been issued due to an offense of moral turpitude, i.e. conviction of a felony.  See 38 C.F.R. § 3.12(d)(3).  Neither the appellant nor his attorney has argued otherwise.  

The 1984 Manual for Courts-Martial available at http://www.loc.gov/rr/frd/Military_Law/pdf/manual-1984.pdf (MCM) which is the controlling authority on military courts-martial, divides crime into "minor offenses" and "serious offenses."  The MCM defines minor offenses, stating:

Whether an offense is minor depends on several factors: the nature of the offense and the circumstances surrounding its commission; the offender's age, rank, duty assignment, record, and experience; and the maximum sentence imposable for the offense if tried by general court-martial.  Ordinarily, a minor offense is an offense for which the maximum sentence imposable would not include a dishonorable discharge or confinement for longer than 1 year if tried by general court-martial.  

MCM Part V § 1(e) (emphasis added).  

For the offense of Distribution of Marijuana, Appellant faced a possible sentence of a dishonorable discharge, forfeiture of all pay and allowances, and confinement of 15 years if tried by general court-martial.  MCM Part IV § 371(4)(e)(1)(b)(2)(a).  The offense of making a false statement under oath had a potential penalty of a dishonorable discharge, forfeiture of all pay and allowances, and confinement for 3 years.  MCM Part IV § 79(e).  It is apparent that the appellant was convicted of two serious offenses, which are the military equivalent of a felony, and therefore an offense involving moral turpitude.  

The Board further finds that the appellant's actions leading to his bad conduct discharge constituted willful and persistent misconduct.  In making this finding, the Board notes that the charge to which the Veteran pled guilty was distributing marijuana from about May 1, 1989 until March 16, 1990, which was a period of over 10 months.  The Veteran admitted to the judge that he did this twice, although he also admitted to giving it to several members of his unit, which suggests that it occurred more than twice.  At sentencing, the government stated that the appellant distributed drugs to several individuals in his unit, and that these were not minor amounts but were three to five grams on each occasion.  Furthermore, the appellant distributed the marijuana after he had already received an Article 15 for drug use.  As discussed above, two of the charges are considered serious, and not minor under military law.  The Board finds that this constituted a deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of the probable consequences if discovered.  38 C.F.R. § 3.12(d)(4).  The Veteran was discovered, and he suffered the consequences.  

In Camarena v. Brown, 6 Vet. App. 565, 568 (1994), as in the instant case, the claimant was discharged from service as a consequence of a special court-martial that adjudged a bad conduct discharge for three offenses and his subsequent efforts to have his discharge upgraded by the military were denied.  The Board determined that the appellant's bad conduct discharge was dishonorable, as it was issued due to willful and persistent misconduct.  The Court upheld the Board's decision, finding the applicable regulation to be valid and noting that "it is abundantly clear that Congress did not say or intend to say that only those receiving 'dishonorable discharges' would be denied veteran status." 

As was the case in Camarena, the appellant was convicted of multiple counts of intentional acts, clearly constituting misconduct that was both willful and persistent.  The Board has considered that the applicable regulation provides that a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  In this case, however, the Board finds that the multiple offenses for which the appellant was convicted are certainly not minor, as described above in the MCM.  As noted in the court martial transcript, the amounts that were distributed were between three and five grams on each occasion, which was not negligible, and the distribution of the marijuana to several members of the appellant's unit adversely affected the performance of that unit.  Indeed, the Board observes that the BCMR specifically found that trial by court martial had been warranted by the gravity of the offenses with which the appellant had been charged.  See also Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance . . . could not constitute a minor offense"). 

The Board has also considered whether the appellant was insane at the time he committed the offenses that led to his discharge.  In that regard, the Board notes that the appellant has contended that he was immature and/or impaired due to drug and alcohol abuse.  VA's General Counsel, however, has held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior for purposes of 38 C.F.R. § 3.354(a).  See VAOPGCPREC 20-97 (May 22, 1997).  The Board is bound by the General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 2002). 

Additionally, the Board notes that the appellant's service treatment records are negative for any indication that he was insane at the time he committed the acts leading to his discharge.  The Board notes that at his July 1990 military separation medical examination, psychiatric evaluation was normal.  Despite a careful review of the record, the Board finds that there is no probative evidence establishing that the appellant was insane at the time of the offenses in question.  Zang v. Brown, 8 Vet. App. 246, 254 (1995); see also Stringham, 8 Vet. App. at 449 (holding that the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses). 

The evidence submitted by the appellant, detailing his post-service endeavors involving education etcetera, have been considered.  This evidence, however, is separate from the in-service behavior that precipitated the bad conduct discharge, and does not have a retroactive impact on the fact of the appellant's willful and persistent misconduct while in the military. 

Also, the appellant's statements regarding the value of his service with the National Guard have been considered.  Again, any meritorious behavior from one period of service does not impact behavior during a separate period of service, and does not mitigate the presence of willful and persistent misconduct detailed in appellant's service records. 

Accordingly, for the reasons and bases expressed above, the Board finds that the appellant's discharge from his period of active service from October 19, 1988, to May 28, 1991, is considered to have been issued under dishonorable conditions, due to his willful and persistent misconduct.  The appellant's character of discharge constitutes a bar to VA benefits, including health-care and related benefits authorized by Chapter 17 of Title 38, United States Code, for any disability from that period.  An exception is not warranted because the appellant was not insane at the time of the commission of the offense which led to his discharge. 


Entitlement to service connection for low back disability, including for VA health care purposes. 

The appellant seeks service connection for a low back disability, which he claims was incurred during his period of active duty in the U.S. Army.  As set forth above, the character of the appellant's discharge from service is a bar to VA benefits, including health care under Chapter 17, for any disability stemming from the period of service from October 19, 1988, to May 28, 1991.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354, 3.360 (2013).  The evidence does not show, nor has the appellant ever contended, that he incurred a low back disability during a qualifying period of service with the Texas Army National Guard.  Thus, service connection for a low back disability, including for VA health care purposes, is denied. 

For the reasons discussed above, the Board finds that the preponderance of the evidence is against the appellant's claims.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to VA benefits based on a period of service from October 19, 1988, to May 28, 1991, is denied. 

Entitlement to service connection for low back disability, including for VA health care purposes, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


